Title: Nicholas P. Trist to James Madison, 18 May 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Charlotttesville
                                
                                May 18th. 27.
                            
                        
                        Mr Willard of Roxbury near Boston, who has come on to the University with the large clock of which he is
                            maker, is desirous on his return, to avail himself of the first and last opportunity that will ever offer for paying his
                            respects to you; and I accordingly take the liberty of giving him this introduction. With profound respect Your obedt.
                            Servt.
                        
                            
                                Nichs. Ph. Trist
                            
                        
                    